Case 1:18-cv-02055-KMW-GWG Document 161-9 Filed 09/08/20 Page 1 of 3




                     Exhibit I
         Case 1:18-cv-02055-KMW-GWG Document 161-9 Filed 09/08/20 Page 2 of 3


                                                                                       INVOICE



INVOICE NUMBER: 3272
INVOICE DATE: SEPTEMBER 08, 2020

 FROM: Garson, Segal, Steinmetz, Fladgate LLP
       164 West 25th Street Suite 11R
       New York, NY 10001

    TO: Feingold, Deborah



                                                    RageOn
DATE        PROJECT          DESCRIPTION                                       QTY      RATE     AMOUNT
                             SERVICES
AUG-26-20 RageOn             (Maddie Brown) Researching re: researching        2.70   $210.00     $567.00
          Associate          issues concerning damages and costs.
AUG-29-20 RageOn Partner (Chris Fladgate ) Planning outline and strategy to    2.50   $470.00    $1,175.00
                         damages, fees, and costs submission.
AUG-31-20 RageOn Partner (Chris Fladgate ) Commencing drafting of              3.50   $470.00    $1,645.00
                         damages, fees, and costs submission;
                         researching various standards and recent cases
                         re: willfulness.
SEP-02-20   RageOn Partner (Chris Fladgate ) Drafting damages, fees, and       6.00   $470.00    $2,820.00
                           costs submission; discussing same with D.
                           Feingold.
SEP-03-20   RageOn Partner (Chris Fladgate ) Drafting damages, fees, and       4.50   $470.00    $2,115.00
                           costs submission; discussing same with D.
                           Feingold.
SEP-04-20   RageOn Partner (Chris Fladgate ) Continued drafting damages,       3.50   $470.00    $1,645.00
                           fees, and costs submission; discussing same with
                           D. Feingold.
SEP-04-20   RageOn           (Morgan Romagna) Research on DMCA Willful         1.50   $210.00     $315.00
            Associate        Infringement
                             EXPENSES
MAR-13-18 RageOn             Process server fees. Attempted service in Ohio.   1.00    $81.75      $81.75
          Associate
JAN-03-20   RageOn           Delivery of courtesy copies of summary            1.00    $30.00      $30.00
            Associate        judgment papers to Judge Swain.
                             SUMMARY
                             Total amount of services                                           $10,282.00
                             Total amount of expenses                                             $111.75

                                                   Page 1 of 2
          Case 1:18-cv-02055-KMW-GWG Document 161-9 Filed 09/08/20 Page 3 of 3

                                                                       INVOICE NUMBER: 3272


DATE        PROJECT     DESCRIPTION                            QTY     RATE       AMOUNT
                        Total hours for this invoice          24.20
                        Total amount of this invoice                             $10,393.75

MESSAGE
RageOn




                                               Page 2 of 2
